     Case 2:21-cv-05101-AB-AS Document 12 Filed 09/07/21 Page 1 of 2 Page ID #:45



1
     Todd M. Friedman (SBN 216752)
2    Adrian R. Bacon (SBN 280332)
     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
3
     21550 Oxnard St. Suite 780,
4    Woodland Hills, CA 91367
5
     Phone: 877-206-4741
     Fax: 866-633-0228
6    tfriedman@toddflaw.com
7     abacon@ toddflaw.com
     Attorneys for Plaintiff
8

9                      UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
10

11                                                ) Case No.
12    TERRY FABRICANT, individually, and )
      on behalf of all others similarly situated, )
13
                                                  ) 2:21-cv-05101-AB-AS
      Plaintiff,
14                                                )
      v.                                          ) NOTICE OF SETTLEMENT
15
      DEBTQUEST USA LLC, and DOES 1               )
16    through 10, inclusive, and each of them,    )
17    Defendants.                                 )
                                                  )
18
                                                  )
19
           NOW COMES THE PLAINTIFF by and through their attorney to
20
     respectfully notify this Honorable Court that this case has settled as to all named
21
     Defendants. Plaintiff requests that this Honorable Court vacate all pending
22
     hearing dates and allow sixty (60) days with which to file dispositive
23

24
     documentation. This Court shall retain jurisdiction over this matter until fully

25
     resolved.

26   Dated: September 7, 2021                 Law Offices of Todd M. Friedman, P.C.
27
                                                              By: s/ Adrian R. Bacon
28
                                                                    Adrian R. Bacon



                                       Notice of Settlement
     Case 2:21-cv-05101-AB-AS Document 12 Filed 09/07/21 Page 2 of 2 Page ID #:46



1
                             CERTIFICATE OF SERVICE
2

3    Filed electronically on September 7, 2021, with:
4
     United States District Court CM/ECF system
5

6
     Notification sent electronically on September 7, 2021, to:

7    To the Honorable Court, all parties and their Counsel of Record
8

9
     s/Adrian R. Bacon
10    Adrian R. Bacon
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                       Notice of Settlement
